Response to Amendment
	This communication is in response to the amendment filed on 6/27/2022.  Claims 1-4 and 7-11 are pending.

Drawings
The objection to the drawings is withdrawn based on the amendment filed on 6/27/2022.

Claim Objections
Claim 1 objected to because of the following informalities:  the Claim feature “wherein both the first sensor axis and the second sensor axis are tilted with respect to the first vehicle direction” is underlined in the amendment filed on 6/27/2022; however, this feature was present in the previous version of the Claim and should not be underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The rejection of Claim 6 under 35 U.S.C. 112(b) is rendered moot by cancellation.
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Amended Claim 1 recites the limitations "the steering-free driving direction" in line 13, and “the alignment” in line 14.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2-4 and 7-11 are rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiyonobu (JP-2015004593-A) in view of Lungu (U.S. Pub. No. 20050137761).
Regarding Claim 1, Chiyonobu teaches a system for checking an inertial measurement unit (IMU) of a land vehicle (V) during driving (page 3, vehicle navigation device that includes acceleration sensor and angular velocity sensor), the inertial measurement unit (IMU) having: a first acceleration sensor configured to measure a translational acceleration along a first sensor axis; and/or a first rate-of-rotation sensor configured to measure a rate of rotation about the first sensor axis (Fig. 3(a)); and a second acceleration sensor configured to measure a translational acceleration along a second sensor axis and/or a second rate-of-rotation sensor configured to measure a rate of rotation about the second sensor axis (Fig. 3(b)), a sensing device senses a movement of the vehicle (V) in a first vehicle direction and/or about the first vehicle direction (page 3, navigation device performs position display of the vehicle based on acceleration sensor and angular velocity sensor data), wherein both the first sensor axis and the second sensor axis are tilted with respect to the first vehicle direction (Figs. 3(a)-(c), and page 3, characteristic (1)), wherein the first vehicle direction corresponds to the steering-free driving direction of the vehicle (V), the alignment of each of the acceleration sensors of the inertial measurement unit (IMU) respectively making the measurement of an acceleration component along the first vehicle direction possible (Figs. 3(a)-(c)).
Chiyonobu does not specifically teach wherein each of the sensor axes is tilted by an angle of 55°, with respect to the first vehicle direction.  However, in the related art, Lungu teaches an accelerometer that is mounted at an angle of 55° and used to measure the acceleration of a train in a direction of travel of the train (see Abstract and paragraphs [0013]-[0014]).  It would have been obvious to one skilled in the art at the time of the invention to mount the accelerometer of Chiyonobu at the angle taught in Lungu, in order to accurately monitor a vehicle’s acceleration (see Lungu, paragraphs [0021]-[0022]). Further, it has been held that discovering an optimum value (i.e., the claimed mounting angle of 55°) of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 2, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein the inertial measurement unit (IMU) has a third acceleration sensor configured to measure a translational acceleration along a third sensor axis and/or a third rate-of-rotation sensor configured to measure a rate of rotation about the third sensor axis, the third sensor axis being tilted with respect to the first vehicle direction (Fig. 3(c)).  
Regarding Claim 3, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 2.  Chiyonobu further teaches wherein the sensor axes are in each case additionally tilted with respect to a second and/or third vehicle direction, the second and third vehicle directions being respectively aligned orthogonally with respect to the other vehicle directions (Fig. 2 and Figs. 3(a)-(c)).  
Regarding Claim 4, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 2.  Chiyonobu further teaches wherein all of the sensor axes are respectively aligned orthogonally in relation to one another (Figs. 3(a)-(c)).  
Regarding Claim 7, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein each of the sensor axes is tilted by the same angular amount with respect to the first vehicle direction (Figs. 3(a)-(b), Θy and Θp appear to be approximately the same).  
Regarding Claim 8, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches wherein the sensing device for sensing the movement of the vehicle (V) is formed as an acceleration, speed and/or displacement sensor, as one or more selected from the group of: an odometer, a steering angle sensor, a magnetometer, a barometer and a satellite navigation module (pages 1-2, vehicle navigation device operates based on data from acceleration sensor and angular velocity sensor; vehicle navigation device is equated to claimed satellite navigation module).  
Regarding Claim 9, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches the internal measurement unit (IMU) comprising: a fastener with a fastening plane for fastening on the vehicle (V), wherein the sensor axes of the inertial measurement unit (IMU) are in each case tilted by an angle with respect to the fastening plane (Figs. 3(a)-(c), navigation device including sensors is fastened to the vehicle such that the sensor axes are tilted).  
Regarding Claim 10, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 1.  Chiyonobu further teaches a method for checking the inertial measurement unit (IMU) of a land vehicle (V) during driving (page 3, vehicle navigation device that includes acceleration sensor and angular velocity sensor), the method comprising: sensing a movement of the vehicle (V) by a sensing device (page 3, navigation device performs position display of the vehicle based on acceleration sensor and angular velocity sensor data); and calibrating the inertial measurement unit (IMU) on the basis of the movement sensed by the sensing device (page 3, characteristic (1) and pages 3-4, coordinate transformation matrix is used to convert acceleration sensor and/or angular velocity sensor data from sensor coordinate system to vehicle coordinate system based on the known mounting angles).  
Regarding Claim 11, Chiyonobu in view of Lungu teaches everything that is claimed with respect to Claim 10.  Chiyonobu further teaches wherein the method is repeated a number of times, or in a loop, during driving of the vehicle (V) (pages 1-3, navigation device operates throughout operation of the vehicle; page 11, processes of Figs. 4-5 are started at predetermined intervals; and page 15, processes of Figs. 14-15 are started at predetermined intervals).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection over the Lungu reference, which was necessitated by Applicant’s amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863      

/NATALIE HULS/Primary Examiner, Art Unit 2863